Exhibit 10.2

 

EXECUTION COPY

 

General Growth Properties, Inc.
2010 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective as of the 27th day of October, 2010 (the “Date of Grant”), between New
GGP, Inc., a Delaware corporation (the “Company”), Sandeep Mathrani (the
“Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan (the “Plan”), which is incorporated herein by reference and made
a part of this Award Agreement.  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                       Grant of the Option.  The Company
hereby grants to the Participant the right and option (the “Option”) to
purchase, on the terms and conditions hereinafter set forth, all or any part of
an aggregate of 2,000,000 Shares.  The Option is intended to be a Nonqualified
Stock Option.

 

2.                                       Option Price.  The purchase price of
the Shares subject to the Option shall be $10.25 per Share (the “Option Price”).

 

3.                                       Option Term.  The term of the Option
shall be ten (10) years, commencing on the Date of Grant (the “Option Term”). 
The Option shall automatically terminate upon the expiration of the Option Term,
or at such earlier time specified herein or in the Plan.

 

4.                                       Vesting of the Option.  Subject to the
Participant’s continued service to the Company through the applicable vesting
date, the Option shall vest in equal installments on each of the first four
(4) anniversaries of the Date of Grant, such that twenty-five percent (25%) of
the Option vests on each such anniversary (each, a “Vesting Date”).  At any
time, the portion of the Option which has become vested in accordance with the
terms hereof shall be called the “Vested Portion”.

 

5.                                       Termination of Service.

 

(a)                                  Termination of Service for Cause.  Upon a
termination of the Participant’s Service by the Company for Cause the Option,
including the Vested Portion, shall immediately terminate and be forfeited
without consideration.  “Cause,” shall have the meaning

 

--------------------------------------------------------------------------------


 

set forth in the Employment Agreement between the Participant and the Company,
dated as of the date hereof (the “Employment Agreement”).

 

(b)                                 Termination of Service due to death or
Disability.  Upon a termination of the Participant’s Service by reason of death
or Disability, the Option shall immediately vest in full and shall remain
exercisable until the earlier of (i) one (1) year following such termination of
Service and (ii) the expiration of the Option Term.  “Disability” shall have the
meaning set forth in the Employment Agreement.

 

(c)                                  Termination of Service by the Company
without Cause or by the Participant for Good Reason.  Upon a termination of the
Participant’s Service by the Company without Cause or by the Participant for
Good Reason, the Option shall immediately vest in full and shall remain
exercisable until the earlier of (i) sixty (60) days following such termination
of Service and (ii) the expiration of the Option Term.  “Good Reason” shall have
the meaning set forth in the Employment Agreement.

 

(d)                                 Other Terminations of Service.  Upon a
termination of the Participant’s Service for any reason, other than pursuant to
Sections 5(a)-(c) above, any unvested portion of the Option shall immediately
terminate and be forfeited without consideration and the Vested Portion shall
remain exercisable until the earlier of (i) sixty (60) days following such
termination of service and (ii) the expiration of the Option Term.

 

6.                                       Exercise Procedures.

 

(a)                                  Notice of Exercise.  To the extent
exercisable, the Participant or the Participant’s representative may exercise
the Vested Portion or any part thereof prior to the expiration of the Option
Term by giving written notice to the Company in the form attached hereto as
Exhibit A (the “Notice of Exercise”).  The Notice of Exercise shall be signed by
the person exercising such Option.  In the event that such Option is being
exercised by the Participant’s representative, the Notice of Exercise shall be
accompanied by proof (satisfactory to the Company) of such representative’s
right to exercise such Option.

 

(b)                                 Method of Exercise.  The Participant or the
Participant’s representative shall deliver to the Company, at the time the
Notice of Exercise is given, payment in a form permissible under Section 6.4 of
the Plan for the full amount of the aggregate Option Price for the exercised
Option.

 

(c)                                  Issuance of Shares.  Provided the Company
receives a properly completed and executed Notice of Exercise and payment for
the full amount of the aggregate Option Price, the Company shall promptly cause
the Shares underlying the exercised Option to be issued in the name of the
Person exercising the applicable Option.

 

7.                                       Adjustment of Shares.  In the event of
any corporate event or transaction (as described in Article 12 of the Plan), the
terms of this Award Agreement (including, without limitation, the number and
kind of Shares subject to this Award Agreement and the Option Price) may be
adjusted as set forth in Article 12 of the Plan.

 

8.                                       No Right to Continued Service.  The
granting of the Option evidenced hereby and this Award Agreement shall impose no
obligation on the Company or any Affiliate to

 

2

--------------------------------------------------------------------------------


 

continue the Service of the Participant and shall not lessen or affect any right
that the Company or any Affiliate may have to terminate the service of such
Participant.

 

9.                                       Securities Laws/Legend on
Certificates.  The issuance and delivery of Shares shall comply with all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. 
If the Company deems it necessary to ensure that the issuance of securities
under the Plan is not required to be registered under any applicable securities
laws, each Participant to whom such security would be issued shall deliver to
the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements.  The
certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

10.                                 Transferability.  Unless otherwise provided
by the Committee, the Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.  During the Participant’s
lifetime, the Option is exercisable only by the Participant.

 

11.                                 Withholding.  The Participant may be
required to pay to the Company or any Affiliate and the Company shall have the
right and is hereby authorized to withhold any applicable withholding taxes in
respect of the Option, its exercise or transfer and to take such other action as
may be necessary in the opinion of the Committee to satisfy all obligations for
the payment of such withholding taxes.

 

12.                                 Notices.  Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

13.                                 Entire Agreement.  This Award Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

14.                                 Waiver.  No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

3

--------------------------------------------------------------------------------


 

15.                                 Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and have agreed in writing to be joined herein and be
bound by the terms hereof.

 

16.                                 Choice of Law.  This Award Agreement shall
be governed by the law of the State of Delaware (regardless of the laws that
might otherwise govern under applicable Delaware principles of conflicts of law)
as to all matters, including but not limited to matters of validity,
construction, effect, performance and remedies.

 

17.                                 Option Subject to Plan.  By entering into
this Award Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan.  The Option is subject to
the Plan.  The terms and provisions of the Plan as it may be amended from time
to time are hereby incorporated herein by reference.  In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

 

18.                                 No Guarantees Regarding Tax Treatment.  The
Participant (or their beneficiaries) shall be responsible for all taxes with
respect to the Option.  The Committee and the Company make no guarantees
regarding the tax treatment of the Option.

 

19.                                 Amendment.  The Committee may amend or alter
this Award Agreement and the Option granted hereunder at any time, subject to
the terms of the Plan.

 

20.                                 Severability.  The provisions of this Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

21.                                 Signature in Counterparts.  This Award
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

*                                        
*                                         *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.

 

 

 

NEW GGP, INC.

 

 

 

 

 

 

 

 

/s/ Ronald L. Gern

 

 

Name: Ronald L. Gern

 

 

Title: General Counsel

 

 

 

 

 

 

Acknowledged as of the

 

 

date first written above:

 

 

 

 

 

 

 

 

/s/ Sandeep Mathrani

 

 

PARTICIPANT

 

 

 

SIGNATURE PAGE TO

AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

--------------------------------------------------------------------------------


 

General Growth Properties, Inc.

 

110 North Wacker Drive

 

Chicago, IL 60606

 

Attn:                                         

Date of Exercise: ______________________

 

Ladies & Gentlemen:

 

1.                                       Exercise of Option.  This constitutes
notice to General Growth Properties, Inc. (the “Company”) that pursuant to my
Nonqualified Stock Option Award Agreement (the “Award Agreement”) under the
Company’s 2010 Equity Incentive Plan (the “Plan”) I elect to purchase the number
of Shares of Company common stock set forth below and for the price set forth
below.  By signing and delivering this notice to the Company, I hereby
acknowledge that I am the holder of the stock option (the “Option”) exercised by
this notice and have full power and authority to exercise the same.

 

Date of Grant:

 

 

 

 

 

 

 

Number of Shares as to which the Option is exercised (“Optioned Shares”):

 

 

 

 

 

 

 

Shares to be issued in name of:

 

 

 

 

 

 

 

Total exercise price:

 

$

 

 

 

 

 

 

Cash Exercise

 

 

 

Cash payment delivered herewith:

 

$

 

 

 

2.                                       Form of Payment.  Forms of payment
other than cash or its equivalent (e.g. by cashier’s check) are limited by the
Plan and are permissible only to the extent approved by the compensation
committee of the Board of Directors of the Company (the “Committee”) or any
committee designated thereby, in its sole discretion.

 

3.                                       Delivery of Payment.  With this
notice, I hereby deliver to the Company the full purchase price of the Optioned
Shares and any and all withholding taxes due in connection with the exercise of
my Option.

 

4.                                       Rights as Stockholder.  While the
Company will endeavor to process this notice in a timely manner, I acknowledge
that until the issuance of the shares underlying the Optioned Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to such shares,
notwithstanding the exercise of my option(s).  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance of the optioned stock.

 

5.                                       Interpretation.  Any dispute regarding
the interpretation of this notice shall be submitted promptly by me or by the
Company to the Committee, which shall review such dispute

 

--------------------------------------------------------------------------------


 

at its next regular meeting.  The resolution of such a dispute by such
administrator of the Plan shall be final and binding on all parties.

 

6.                                       Governing Law; Severability.  This
notice is governed by the internal substantive laws but not the choice of law
rules, of Delaware.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this notice will continue in full force and effect without said provision.

 

7.                                       Entire Agreement.  The Plan and the
Award Agreement under which the Optioned Shares were granted are incorporated
herein by reference, and together with this notice constitute the entire
agreement of the parties with respect to the subject matter hereof.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

(social security number)

 

2

--------------------------------------------------------------------------------